Perkins, J.
Suit by the appellant, against the Board of Commissioners of Morgan county, to recover damages sustained by the appellant, on account of an injury occasioned by a fall, without fault on his part, through a defective bridge, which the appellee was bound, but neglected, to repair.
Demurrer to tbe complaint sustained, and final judgment for the appellee.
The court erred in sustaining the demurrer to the complaint. The question in this case was involved in the case of House v. The Board of Commissioners of Montgomery County, 60 Ind. 580, and was decided against the appellee. We adhere to that decision. Counties are liable for damages occasioned by their neglect to repair bridges.
The judgment below is reversed, with costs.